Case 3:19-cv-01662-BEN-JLB Document 21 Filed 09/11/20 PageID.98 Page 1 of 2



 1   ALAN ALEXANDER BECK                           STEPHEN D. STAMBOULIEH
     LAW OFFICE OF ALAN BECK                       STAMBOULIEH LAW, PLLC
 2   2692 HARCOURT DRIVE                           P.O. BOX 4008
 3   SAN DIEGO, CA 92123                           MADISON, MS 39130
     (619) 905-9105                                (601) 852-3440
 4   STATE BAR NO. 276646                          STEPHEN@SDSLAW.US
 5   ALAN.ALEXANDER.BECK@GMAIL.COM                 MS BAR NO. 102784
     ATTORNEYS FOR PLAINTIFFS                       *ADMITTED PRO HAC VICE
 6   RUSSELL FOUTS AND
 7   TAN MIGUEL TOLENTINO
 8
                       IN THE UNITED STATES DISTRICT COURT
 9
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
12
13   RUSSELL FOUTS and TAN                         19-cv-01662-BEN-JLB
     MIGUEL TOLENTINO,
14
                                     Plaintiffs,
15                                                 PLAINTIFFS’ NOTICE OF
                  v.                               MOTION AND MOTION FOR
16                                                 SUMMARY JUDGMENT
17   XAVIER BECERRA, in his official               Judge:        Hon. Roger T. Benitez
     capacity as the Attorney General of           Courtroom: 5A
18   the State of California,                      Hearing Date: October 19, 2020
                                                   Hearing Time: 10:30 AM
19                                 Defendant.
20
21   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
22        Please take notice that on October 19, 2020, at 10:30 AM or as soon thereafter
23   as counsel may be heard in Courtroom 5A of the above-captioned court, located at
24   221 West Broadway, San Diego, California 92101, Plaintiffs Russell Fouts and Tan
25   Miguel Tolentino, will and hereby do move for summary judgment under Rule 56
26   of the Federal Rules of Civil Procedure as to each claim asserted in Plaintiffs’
27   Complaint for Declaratory and Injunctive Relief.
28
                                                   1
                   Plaintiffs’ Notice of Motion and Motion for Summary Judgment
                                        (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21 Filed 09/11/20 PageID.99 Page 2 of 2



 1        Plaintiffs bring this motion because there is no genuine dispute of material fact
 2   that the Second Amendment to the United States Constitution protects the right of
 3   all law-abiding citizens to possess and acquire billies/batons which are typically
 4   possessed for lawful purposes and that California cannot establish the required
 5   reasonable fit between its complete ban on billies/batons and its interest in public
 6   safety. The State’s ban on billies/batons cannot survive constitutional scrutiny and
 7   thus, Plaintiffs are entitled to judgment as a matter of law.
 8        This motion is based on this notice, as well as the memorandum of points and
 9   authorities, the declaration of Stephen D. Stamboulieh and attached exhibits, and
10   the declarations of Russell Fouts and Tan Miguel Tolentino, filed herewith. This
11   motion is also based on the papers and pleadings already on file in this motion and
12   such matters as may be presented to the Court at the hearing.1
13        DATED: September 11, 2020
14
     /s/ Alan Alexander Beck
15                                            /s/ Stephen D. Stamboulieh
     Alan Alexander Beck                      Stephen D. Stamboulieh
16   Law Office of Alan Beck                  Stamboulieh Law, PLLC
     2692 Harcourt Drive                      P.O. Box 4008
17   San Diego, CA 92123                      Madison, MS 39130
     (619) 905-9105                           (601) 852-3440
18   State Bar No. 276646                     stephen@sdslaw.us
     Alan.alexander.beck@gmail.com            MS Bar No. 102784
19   Attorneys for Plaintiffs                 *Admitted Pro Hac Vice
     RUSSELL FOUTS and
20   TAN MIGUEL TOLENTINO
21
22
23
24
25
26
27         1
               Plaintiffs respectfully request that due to changing COVID-19
28   travel/quarantine restrictions, out of state counsel be allowed to attend telephonically
     if he otherwise cannot attend in person.
                                                    2
                    Plaintiffs’ Notice of Motion and Motion for Summary Judgment
                                         (19-cv-01662-BEN-JLB)
